     Case 1:18-cv-00183-SCY-JHR Document 43 Filed 01/04/19 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW MEXICO


JAMARE DIRRICK BAITY,

               Plaintiff,

v.                                                       No. 1:18-cv-00183-SCY-JHR

BRAD HALL AND ASSOCIATES
d/b/a GOOD 2 GO STORES, LLC,

               Defendant.

              DEFENDANT’S SECOND MOTION TO COMPEL AND
                MEMORANDUM BRIEF IN SUPPORT THEREOF

        Defendant, Good 2 Go Stores, LLC (“Good 2 Go”) by and through its attorneys of

record, Modrall, Sperling, Roehl, Harris & Sisk, P.A. (Anna E. Indahl), respectfully

requests that this Court pursuant to Fed.R.Civ.P. 37 and L.R. 37.1 enter an order

compelling Plaintiff to fully respond to Defendant’s Second Set of Requests for

Production, or in the alternative, an order dismissing this action as a sanction for

Plaintiff’s failure to comply with the Court’s Order Granting Defendant’s Motion to

Compel [Doc. No. 40].

                             PROCEDURAL HISTORY

        On November 14, 2018 Defendant filed its Second Set of Requests for

Production, and Requests for Admission (Defendant’s Second Set of Discovery), which

were due on December 14, 2018.         See Defendant’s Second Set of Requests for

Production, attached hereto as Exhibit A. Plaintiff failed to respond to Defendant’s

Second Set of Discovery in any way.
   Case 1:18-cv-00183-SCY-JHR Document 43 Filed 01/04/19 Page 2 of 7




       On December 14, 2018, Defendant moved or an extension of time to disclose its

expert witnesses because Plaintiff had failed to disclose his calculation of damages, had

failed to execute any releases for records, and had otherwise failed to provide information

that Defendant had requested in its First Set of Discovery Requests. [Doc. No. 38].

       On December 18, 2018 Defendant wrote a “meet and confer letter” to Plaintiff

asking him to respond to Defendant’s Second Set of Discovery. See correspondence

from Anna Indahl to Jamare Baity, dated December 18, 2018, attached hereto as Exhibit

B. Plaintiff did not respond to Defendant’s second meet and confer letter regarding his

missing responses to Defendant’s Second Set of Discovery dated December 18, 2018.

       Also, on December 20, 2018, this Court entered an Order in this case Granting

Defendant’s First Motion to Compel [Doc. No. 40], and an Order Granting Defendant’s

Motion for Extension of Time to Provide Expert Reports [Doc. No. 41]. Under the Order

Granting Defendant’s First Motion to Compel, Plaintiff was given until December 26,

2018 to file a response as to the Court’s award of Defendant’s reasonable expenses

incurred in bringing its First Motion to Compel, including attorney’s fees. [Doc. No. 40].

Plaintiff made no response. Also under the Court’s Order Granting Defendant’s First

Motion to Compel, Plaintiff was given until January 3, 2019 to supplement his responses

to Defendant’s First Set of Interrogatories and Requests for Production. [Doc. No. 40].

Plaintiff failed to do so. This Motion followed.

                   RELEVANT LAW REGARDING DISCOVERY

       The proper scope of discovery is “any nonprivileged matter that is relevant to any

party's claim or defense and proportional to the needs of the case....” Fed. R. Civ. P.

26(b)(1). To that end, “[d]iscovery's scope under rule 26 is broad.” Landry v. Swire




                                            2
   Case 1:18-cv-00183-SCY-JHR Document 43 Filed 01/04/19 Page 3 of 7




Oilfield Services, LLC, 323 F.R.D. 360, 374 (D.N.M. January 3, 2018), citing Gomez v.

Martin Marietta Corp., 50 F.3d at 1520; Sanchez v. Matta, 229 F.R.D. 649, 654 (D.N.M.

2004) (“The federal courts have held that the scope of discovery should be broadly and

liberally construed to achieve the full disclosure of all potentially relevant information.”).

The broad scope of discovery “contemplates discovery into any mater that bears on or

that reasonably could lead to another matter that could bear on any issue that is or may be

raised in a case.” Anaya v. CBS Broadcasting, Inc., 251 F.R.D. 645, 649-650 (D.N.M.

2007).

         This applies in particular to the scope of discovery in employment cases, even

after the 2015 amendments to the Rules of Civil Procedure.             Kennicott v. Sandia

Corporation, 2018 WL 414823, *17 (D.N.M. August 30, 2018) (“the post-2015 rule

26(b) standard for the scope of discovery and conclude that discovery in employment

discrimination cases is still broad”).

   A. DEFENDANT’S SECOND SET OF DISCOVERY

         Plaintiff has failed to respond in any way to Defendant’s Second Set of Requests

for Production, which were due on December 14, 2018.              On December 18, 2018,

Defendant wrote to Plaintiff via U.S. Mail requesting responses to Defendant’s Second

Set of Requests for Production, but that letter was ignored. See Exhibit B. Therefore,

Defendant asks that this Court enter another order compelling Plaintiff to supplement its

answers to Defendant’s Second Set of Discovery Requests as outlined below and for any

further relief the Court deems just and proper.

         Defendant’s Second Set of Discovery sought the following:




                                              3
   Case 1:18-cv-00183-SCY-JHR Document 43 Filed 01/04/19 Page 4 of 7




            •   REQUEST FOR PRODUCTION NO. 12:                    A copy of Plaintiff’s W-2

forms from 2013 until present.

            •   REQUEST FOR PRODUCTION NO. 13:                    A copy of Plaintiff’s state

and federal tax returns from the years 2013 until present.

            •   REQUEST FOR PRODUCTION NO. 14:                      A copy of any and all

documents relied upon by Plaintiff in answering Defendant’s First Set of Interrogatories

to Plaintiff.

            •   REQUEST FOR PRODUCTION NO. 15:                           Execution of an

authorization to obtain employment records.

See Exhibit A. Because all of these discovery requests are relevant, Plaintiff should be

compelled to answer them. Anaya v. CBS Broadcasting, Inc., 251 F.R.D. 645, 649-650

(D.N.M. 2007).

    B. PLAINTIFF’S FAILURE TO COMPLY WITH COURT’S ORDER

        In the alternative, Defendant requests that this Court enter an order dismissing this

case under Fed.R.Civ.P. 37 for Plaintiff’s willful failure to comply with the Court’s

previous order compelling Plaintiff to respond to Defendant’s First Set of Discovery

Requests [Doc. No. 40], as well as his continued refusal to submit to discovery in this

case.

        Fed.R.Civ.P. 37(b)(2)(A) provides that when a party fails to comply with a

discovery order, the court may, inter alia, enter an order dismissing the action, or

rendering default judgment against the disobedient party. In considering whether to

dismiss an action for failure to comply with a discovery order, the Court should consider

a number of factors, including:



                                              4
   Case 1:18-cv-00183-SCY-JHR Document 43 Filed 01/04/19 Page 5 of 7




        (1) the degree of actual prejudice to the defendant; (2) the amount of
        interference with the judicial process; ... (3) the culpability of the litigant,”
        Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1465 (10th Cir.1988)
        (quoting Meade, 841 F.2d at 1521 n. 7 (10th Cir.1988)); (4) whether the
        court warned the party in advance that dismissal of the action would be a
        likely sanction for noncompliance, see, e.g., Willner v. University of
        Kansas, 848 F.2d 1023, 1030 (10th Cir.1988) (per curiam), cert. denied,
        488 U.S. 1031, 109 S.Ct. 840, 102 L.Ed.2d 972 (1989); Standard Metals,
        817 F.2d at 629; Moon v. Newsome, 863 F.2d 835, 837 (11th Cir.), cert.
        denied, 493 U.S. 863, 110 S.Ct. 180, 107 L.Ed.2d 135 (1989); Spiller v.
        U.S.V. Labs., Inc., 842 F.2d 535, 538 (1st Cir.1988); and (5) the efficacy
        of lesser sanctions. See Ocelot Oil, 847 F.2d at 1465; Meade, 841 F.2d at
        1520; Taylor v. Medtronics, Inc., 861 F.2d 980, 986 (6th Cir.1988). “Only
        when the aggravating factors outweigh the judicial system's strong
        predisposition to resolve cases on their merits is dismissal an appropriate
        sanction.” Meade, 841 F.2d at 1521 n. 7 (citations omitted).

Ehrenhaus v. Reynolds, 965 F. 2d 916, 920 (10th Cir. 1992) (“These factors do not

constitute a rigid test; rather, they represent criteria for the district court to consider prior

to imposing dismissal as a sanction”). In this case, as in Ehrenhaus, Plaintiff’s actions

have prejudiced Defendant by causing delay and mounting attorney’s fees. Also, despite

the Court’s previous award of attorney’s fees, that remedy may not be available in this

case, as it is not probable that pro se Plaintiff has the resources to pay such an award.

The end of the discovery period is February 14, 2019, and because of Plaintiff’s failure to

engage in his discovery obligations, Defendant has not yet been able to request

documents under any executed records releases, or to take necessary depositions,

including of Plaintiff himself, or otherwise adequately prepare its defenses in this case.

Further, Defendant has already secured an extension of time to disclose its experts and

their reports under Rule 26 until after Plaintiff supplements his discovery responses,

which, despite the Court’s Order has not happened. This sort of delay is even more

egregious than the general delay that was sufficient in Ehrenhaus.




                                               5
   Case 1:18-cv-00183-SCY-JHR Document 43 Filed 01/04/19 Page 6 of 7




       Also, as in in Ehrenhaus, Plaintiff’s interference in the judicial process supports

dismissal. Plaintiff has not only failed to execute his discovery duties under the Federal

Rules, but he has also willfully failed to comply with the Court’s discovery order, and has

flouted the Court’s authority. Ehrenhaus, 965 F. 2d at 920 (noting that if a litigant can

ignore court orders without suffering the consequences, then the court cannot administer

orderly justice, and the result would be chaos).

       With regard to the third factor, Plaintiff’s failure to answer two sets of discovery

requests, his failure to engage in the “meet and confer” process prior to Defendant’s

filing of two separate motions to compel, and his utter failure to acknowledge and abide

by the Court’s Order is bad faith and a willful and intentional disobedience to the Court’s

authority. Ehrenhaus, 965 F. 2d at 920.

       Finally, the consideration of an award of lesser sanctions has already been

satisfied. The Court has already awarded attorney’s fees for Plaintiff’s failure to respond

to Defendant’s First Set of Discovery Requests. That award, regardless of whether it can

somehow be satisfied by pro se Plaintiff, was a lesser sanction. That lesser sanction was

ignored by Plaintiff and it did nothing to motivate Plaintiff to respond to subsequent

discovery requests. In other words, Plaintiff did not even bother making any sort of

response to Defendant’s Second Set of Discovery Requests, despite the Court’s attorney’s

fees award.

       Therefore, dismissal is an appropriate sanction for Plaintiff’s failure to comply

with the Court’s Order Granting Defendant’s Motion to Compel [Doc. No. 40], and for

his subsequent failure to respond in any way to Defendant’s Second Set of Discovery




                                             6
   Case 1:18-cv-00183-SCY-JHR Document 43 Filed 01/04/19 Page 7 of 7




Requests, including the “meet and confer” correspondence that preceded both of

Defendant’s Motions to Compel. Ehrenhaus, 965 F. 2d at 920;

                                     CONCLUSION

         WHEREFORE, given the foregoing, Defendant respectfully requests that this

Court enter an order compelling Plaintiff to fully respond to Defendants’ Second Set of

Requests for Production, or in the alternative to enter an order of dismissal under

Fed.R.Civ.P. 37 for Plaintiff’s failure to comply with the Court’s Order Granting

Defendant’s Motion to Compel [Doc. No. 40], and for any other further relief this Court

deems just and proper.

                                     Respectfully submitted,

                                     MODRALL, SPERLING, ROEHL, HARRIS
                                       & SISK, P.A.

                                     By: /s/ Anna E. Indahl
                                        Anna E. Indahl
                                        Post Office Box 2168
                                        Albuquerque, New Mexico 87103-2168
                                        Telephone: (505) 848-1800
                                        aei@modrall.com
                                        Attorneys for Defendant

WE FURTHER CERTIFY that on
the 4th day of January, 2019, we
filed the foregoing electronically
through the CM/ECF system and
served the following pro se party
via U.S. Mail:

       Jamare D. Baity
       836 Mesa Del Rio St. NW
       Albuquerque, NM 87121

MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By:    /s/ Anna E. Indahl
      Anna E. Indahl
W3330736.DOC




                                           7
